Admitted to Practice as Attorneys and Counselors at Law, at May Term, 1919, upon Examination: Martin James Lutz, of Utica; Thomas John Staunton, of Syracuse; William S. Weeks, of Lyons; Arthur C. Minahan, of Buffalo; William H. Hampton, of Gouverneur; Richard F. Shaw, of Syracuse; Salvador Jose Capecelatro, of Utica; O. Gregory Burns, of Clinton; Charles George Barth, of Buffalo.
At July Term, 1919, upon Examination: Fred S. Reese, Jr., of Ilion; Raymond Fassett Brown, of Syracuse; Michael Yust, of Utica; Henry Myron Lewis, of Utica; Edmund B. Tyminski, of Syracuse; Irving H. Lessen, of Syracuse; Bradford John Burroughs, of Batavia; Harold Charles Orton, of North Tonawanda; Howard Francis Cunningham, of Buffalo; Oliver Clyde Joslin, of Buffalo; Clarence C. Foster, of Buffalo; Alice I. Doorty, of Buffalo; Talman W. Van Arsdale, of Buffalo.